Exhibit 10.48

 

TERADYNE, INC.

NON-EMPLOYEE DIRECTOR STOCK OPTION

EFFECTIVE                             

EXPIRATION                             

 

OPTION AGREEMENT by and between Teradyne, Inc., a Massachusetts corporation
(hereinafter the “Company”), and XXX (hereinafter the “Optionee”), pursuant to
and subject to all the terms and conditions of the Company’s 1996 Non-Employee
Director Stock Option Plan (the “Plan”), a copy of which is attached hereto. The
terms of the Plan are incorporated herein by reference and shall be deemed to be
a part of this option agreement. In the event of any conflict between this
option agreement and the provisions of the Plan, the Plan shall govern.

 

Section 1. Grant of Option. The Company grants to the Optionee an option to
purchase, on the terms and conditions hereinafter set forth and as set forth in
the Plan, XXX (the “Option Shares”) of the Company’s Common Stock, $XX par
value, at the option price of $XX per share. This grant is a non-qualified
option under the Internal Revenue Code.

 

Section 2. Stock Registration. Shares to be issued upon exercise of this option
are currently registered under the Securities Act of 1933, as amended. If such
registration is not in effect at the time of exercise, the optionee will be
required to represent to the Company that he is acquiring such shares as an
investment and not with a view to the sale of those shares. The certificate or
certificates for the Option Shares shall be registered in the name of the
Optionee (or if the Optionee shall so request in the notice exercising this
option, shall be registered in the name of the Optionee and another person
jointly, with right of survivorship).

 

Section 3. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive law of the Commonwealth of
Massachusetts.

 

Section 4. Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof, supersedes any and all
correspondence, discussions or agreements between the parties regarding equity
incentives for the Optionee and satisfies all of the Company’s obligations with
respect to the grant of equity incentives to the Optionee as in effect on the
date hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of XXX.

 

TERADYNE, INC.

 

 

 

By:                                                     

            Michael A. Bradley

            Chief Executive Officer

 

 

 

 

(1996 Non-Q)

Grant #XX



--------------------------------------------------------------------------------

STOCK OPTION TERMS

 

This option is governed by Teradyne’s 1996 Non-Employee Director Stock Option
Plan, which controls the meaning of terms and the rights of the optionee.

 

  1. Option Exercise and Vesting

 

(a)    These options vest immediately on the grant date.

 

(b)    After options become exercisable, they can be exercised at any time prior
to the Expiration Date. The minimum exercise amount is 10 shares, adjusted for
stock splits, etc.

 

(c)    Separate rules apply for exercising options after termination or death of
the optionee, as set forth in Section 8 of the Plan. The optionee or his legal
representative is encouraged to consult with the Company in that event.

 

(d)    This option is not transferable (except by will or the laws of descent
and distribution), and can be exercised only by the optionee during his
lifetime.

 

  2. Procedure for Exercising Options

 

Options are exercised by giving written notice to the Company and paying the
full option price plus any required Government tax payment. The Company will pay
any transfer or issue tax and deliver a certificate for the shares purchased.
Payment can be made by a combination of cash, certified or bank check, personal
check, or delivery of shares of Teradyne common stock. If disposition of the
shares is governed by Section 16(b) of the Securities and Exchange Act of 1934,
payment may be made in installments as specified by the Board of Directors. The
optionee’s rights as a shareholder begin on the date the certificate is issued.

 

  3. Capital Changes and Business Succession

 

Section 10 of the Plan contains provision for adjusting the number of shares
exercisable under this option if a recapitalization, stock split, merger, etc.
occurs In that event, the optionee will be notified of the adjustment.

 

  4. Stock Registration

 

Shares to be issued upon exercise of this option are currently registered under
the Securities Act of 1933, as amended. If such registration is not in effect at
the time of exercise, the optionee will be required to represent to the Company
that he is acquiring such shares as an investment and not with a view to the
sale of those shares.